Title: From George Washington to Major General William Heath, 21 November 1779
From: Washington, George
To: Heath, William


        
          Dear Sir
          Head Quarters [West Point] 21st Novemr 1779.
        
        I send herewith a Mr Elliot who lately came out of New York. His account of himself is shortly as follows. He was formerly Chaplain to Colo. Chas Webbs Regiment, but being dismissed from that service and disappointed in some other matters he went in to the Enemy—and now says he has come out again to throw himself upon the mercy of the State of Connecticut of which he was an inhabitant. You will therefore be pleased to send him on to the State under charge of some of the Officers who are going upon furlough.
        Among the Massachusetts Commissions sent to you yesterday are one for Lt Colo. Loring of Colo. Greatons Regt and another for Lt Crossman of the 15th both cashierd. Be pleased to direct those Comms. to be returned to me. I am Dear Sir Yr most obt Servt
        
          Go: Washington
        
      